DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Pre-Amendment filed on Nov. 21, 2019.
Claims 5-7, 11 and 21 have been amended.
Claims 2-13 and 23-45 have been canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-4, 14, 16, 18-19 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hannu et al. (2019/0268814).
Regarding claims 1 and 22, Hannu discloses a master radio access network (RAN) node associated with a master radio access technology (RAT) (see fig.4, element 401, 411, paragraphs [0061-0064] and it description), the master RAN node comprising: a memory (see fig.4, element 401, fig.9, element 990, paragraphs [0097-0098], [0157-0168] and it description); and at least one processor coupled to the memory and (see fig.4, element 401, fig.9, elements 980, 990, paragraphs [0097-0098], [0157-0168] and it description) configured to: communicate with a secondary RAN node 
Regarding claims 2, Hannu further discloses the unified PDCP functionalities are common functionalities that both first PDCP functionalities corresponding to the master RAT and second PDCP functionalities corresponding to the secondary RAT have (see fig.4, element 401/411, paragraphs [0024-0025], [0085], [0135-0136], [0165] and its description).

Regarding claims 3, Hannu further discloses the unified PDCP functionalities are a common subset between first PDCP functionalities corresponding to the master RAT and second PDCP functionalities corresponding to the secondary RAT (see fig.4, element 401/411, paragraphs [0024-0025], [0085], [0135-0136], [0165] and its description).
Regarding claims 4, Hannu further discloses second PDCP functionalities corresponding to the secondary RAT are a subset of first PDCP functionalities corresponding to the master RAT, and the unified PDCP functionalities are the same as, or a subset of, the second PDCP functionalities corresponding to the secondary RAT (see fig.4, element 402/412, paragraphs [0024-0025], [0085], [0135-0136], [0165] and its description).
Regarding claim 14, Hannu further discloses a secondary radio access network (RAN) node configured to support a secondary radio access technology (RAT) (see fig.4, element 402, 412, paragraphs [0061-0064] and it description), the secondary RAN node comprising: a memory (see fig.4, elements 402, fig.9, element 990, paragraphs [0097-0098], [0157-0168] and it description); and at least one processor coupled to the memory (see fig.4, element 402, fig.9, element 990, paragraphs [0097-0098], [0157-0168] and it description) and configured to: communicate with a master RAN node that supports a master RAT and provide a radio terminal with dual connectivity that uses the master RAT and the secondary RAT (see abstract, figs.4-5, elements 401, 402, 411, 431 412, 415 paragraphs [0012-0015], [0061-0064], [0079] and it description); and if the master RAN node receives, from the radio terminal or a core network, terminal capability information indicating that the radio terminal supports a split bearer, use 
Regarding claim 16, Hannu further discloses a radio terminal (see fig.4, element 415, paragraphs [0070-0071] and it description)comprising: at least one wireless transceiver configured to communicate with both a master radio access network (RAN) node associated with a master radio access technology (RAT) and a secondary RAN node associated with a secondary RAT (see fig.4, element 401/411/421, 415, 402/412/422, paragraphs [0070-0073] and its description); and at least one processor (it is inherent in mobile device)configured to: perform, via the at least one wireless transceiver, dual connectivity that uses the master RAT and the secondary RAT (see fig.4, element 401/411/421, 415, 402/412/422, paragraphs [0012-0015], [0070-0073] and its description); if the radio terminal supports a split bearer, transmit, to the master RAN node, terminal capability information indicating that the radio terminal supports a split bearer; and if the radio terminal supports a split bearer, use a Packet Data 

Regarding claim 18, Hannu further discloses the at least one processor is configured to, if the radio terminal supports a split bearer, use the PDCP entity that provides the unified PDCP functionalities also for a master cell group bearer for the radio terminal, regardless of whether the dual connectivity is started for the radio terminal, wherein the master cell group bearer is a user plane bearer whose radio protocols are only located (see paragraphs [0024], [0135]) 

Regarding claim 19, Hannu further discloses the at least one processor is configured to transmit the terminal capability information to the master RAN node during a Radio Resource Control (RRC) connection establishment procedure (see paragraphs [0024-0027]).

Allowable Subject Matter
Claims 5-11, 15, 17 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647